DETAILED ACTION

1. 	This Office Action is in response to the Information Disclosure Statement filed on 2/14/2022. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
3.	The application has been amended as follows:

	Claim 9 last line:
	Change “a cleanser, a cosmetic, or a fiber treating agent, thereby increasing fragrance intensity”
	To -- a cleanser, a cosmetic, or a fiber treating agent, thereby increasing fragrance intensity. --

	Claim 10 last line:
Change “a cosmetic, or a fiber treating agent, thereby imparting softness of musk”
To – a cosmetic, or a fiber treating agent, thereby imparting softness of musk. -- 

Allowable Subject Matter
4. 	Claims 1-10 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:

           
Summary of Claim 1:
A fragrance composition for imparting softness of musk, comprising a compound represented by the formula (I):


    PNG
    media_image1.png
    216
    175
    media_image1.png
    Greyscale


wherein a ratio of an E-isomer of the compound represented by the formula (I) to a Z-isomer of the compound represented by the formula (I) E-isomer/Z-isomer is from 3/7 to 7/3.

 

Frater et al. teach odorant compositions containing macrocycles, namely 15- to 17-membered compounds, wherein 8Z-oxacycloheptadec-8-en-2-one was obtained having an E/Z ratio of 10/90 (Example 32). 
 Frater et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the compound represented by the formula (I) having an E-isomer/Z-isomer ratio from 3/7 to 7/3. Applicant demonstrated that compositions comprising the compound with the formula (I) having the claimed E/Z ratio results in a significantly improved musk scent. 




    PNG
    media_image2.png
    92
    319
    media_image2.png
    Greyscale

is known for use in fragrance compositions (col. 2 lines 12-20). 
Mane et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the compound represented by the formula (I) having an E-isomer/Z-isomer ratio from 3/7 to 7/3. Applicant demonstrated that compositions comprising the compound with the formula (I) having the claimed E/Z ratio results in a significantly improved musk scent.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763